



Exhibit 10.11


TRA Waiver and Assignment Agreement
This TRA waiver and assignment agreement (this "Agreement"), dated as of
September 15, 2017, is hereby entered into by and among Surgery Partners, Inc.,
a Delaware corporation (the "Corporation"), and [•] ("Employee"). Reference is
hereby made to that certain Income Tax Receivable Agreement, by and among the
Corporation, the Stockholders Representative, Employee and the other parties
referred to therein, dated as of September 30, 2015 and amended by that certain
Amendment No. 1 to Income Tax Receivable Agreement dated as of May 9, 2017 (as
amended or otherwise modified, the "Tax Receivable Agreement"). All capitalized
terms used and not otherwise defined herein shall have the meanings ascribed
thereto in the Tax Receivable Agreement. In consideration of the respective
covenants and agreements set forth herein, and intending to be legally bound
hereby, the parties hereto agree as follows:
1.    The Corporation hereby agrees to pay to Employee the amount set forth
opposite Employee's name below on or before the date which is ten (10) days
after the date of this Agreement, by wire transfer of immediately available
funds to such account or accounts as may be designated in writing by Employee no
later than two (2) Business Days prior to such date:
Employee
Amount
[•]
[•]



2.    In consideration for the payments payable by the Corporation to Employee
pursuant to Section 1 of this Agreement, Employee hereby agrees to assign and
transfer to the Corporation, and otherwise hereby waives, one-hundred percent
(100%) of Employee's right, title and interest in and to any ITR Payment payable
pursuant to the Tax Receivable Agreement. The Corporation hereby accepts such
assignment and transfer and hereby agrees to hold such right, title and interest
in accordance with and subject to the terms of the Tax Receivable Agreement and
accordingly to be bound by the terms thereof to the extent applicable to such
right, title and interest. The Corporation hereby acknowledges that any and all
requirements under Section 7.06(a) of the Tax Receivable Agreement with respect
to such assignment and transfer are hereby satisfied. For the avoidance of
doubt, pursuant to and in accordance with this Section 2, with respect to each
ITR Payment payable after the date of this Agreement, Employee will be entitled
to receive zero percent (0%) of Employee’s share of such ITR Payment and the
Corporation shall be entitled to receive or retain one-hundred percent (100%) of
Employee's share of such ITR Payment.
3.    The Corporation shall be entitled to deduct and withhold from any payment
payable pursuant to this Agreement such amounts as the Corporation is required
to deduct and withhold with respect to the making of such payment under the
Code, or any applicable provision of state or local or foreign Tax law. To the
extent that amounts are so withheld and paid over to the appropriate Taxing
Authority by the Corporation, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to Employee.
4.    The amount of all or any portion of any payment payable by the Corporation
to Employee pursuant to Section 1 of this Agreement not made to Employee when
due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing from the date on
which such payment was due and payable. Notwithstanding anything in this
Agreement to the contrary, it shall not be a breach of this Agreement if the
Corporation fails to make or cause to be made any payment payable by the
Corporation to Employee pursuant to Section 1 of this Agreement when due to the
extent that the Corporation determines in good faith that the Corporation has
insufficient funds (taking into account funds of its wholly-owned Subsidiaries
that are permitted to be distributed or loaned to the Corporation pursuant to
the terms of any applicable credit agreements or other documents evidencing
indebtedness (each as reasonably interpreted by the Corporation), but not taking
into account funds of its


    1

--------------------------------------------------------------------------------




wholly-owned Subsidiaries that are not permitted to be distributed or loaned
pursuant to the terms of such agreements or documents and not taking into
account funds reasonably reserved for reasonably expected liabilities or
expenses) to make such payment; provided that the interest provisions of the
previous sentence shall apply to such late payment (unless the Corporation
determines in good faith that (x) the Corporation does not have sufficient cash
to make such payment as a result of limitations imposed by credit agreements or
any other documents evidencing indebtedness to which the Corporation or its
wholly-owned Subsidiaries is a party, guarantor or otherwise an obligor as of
the date of this Agreement (the “Initial Debt Documents”) or any other document
evidencing indebtedness to which the Corporation or its wholly-owned
Subsidiaries becomes a party, guarantor or otherwise an obligor thereafter to
the extent the terms of such other documents are not materially more restrictive
in respect of the Corporation’s ability to receive from its direct or indirect
Subsidiaries funds sufficient to make such payments compared to the terms of the
Initial Debt Documents, as determined by the Corporation in good faith (any such
document, collectively with the Initial Debt Documents, the “Permitted Debt
Documents”), or (y) such payments could (I) be set aside as fraudulent transfers
or conveyances or similar actions under fraudulent transfer laws or (II) could
cause the Corporation and/or its wholly-owned Subsidiaries to be
undercapitalized, in which case the interest provisions of the previous sentence
shall apply, but the Default Rate shall be replaced by the Agreed Rate). The
Corporation represents to Employee that it has sufficient funds to make the
payments pursuant to Section 1, there are no limitations pursuant to any
agreements, including any credit agreements or other documents evidencing
indebtedness, which would prevent the Corporation from making such payments, and
the making of the payments under Section 1 will not result in it and/or its
wholly-owned Subsidiaries being undercapitalized or result in the payment
potentially being set aside as a fraudulent transfer or conveyance under
fraudulent transfer laws.
5.    Sections 1.02, 7.02, 7.03, 7.04 and 7.05 of the Tax Receivable Agreement
are hereby incorporated by reference into this Agreement and shall apply as if
fully set forth herein mutatis mutandis. Employee may not assign any of
Employee’s rights and obligations under this Agreement without the prior written
consent of the Corporation. No provision of this Agreement may be amended unless
such amendment is approved in writing by the Corporation and Employee. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective. All of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, permitted assigns, heirs, executors, administrators and legal
representatives.
6.    All notices, requests, consents and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax, by electronic
mail (delivery receipt requested) or by certified or registered mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 6):
If to the Corporation, to:
Surgery Partners, Inc.
40 Burton Hills Boulevard
Suite 500
Nashville, Tennessee 37215
Fax: (615) 234-5998
Attention: General Counsel
Email: jbaldock@surgerypartners.com
with a copy (which shall not constitute notice) to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Carl Marcellino



    2

--------------------------------------------------------------------------------




Facsimile: (646) 728-1523
Email: Carl.Marcellino@ropesgray.com
If to Employee, to the address set forth under Employee’s name on the signature
page hereto.


7.    Any and all disputes which cannot be settled amicably between the
Corporation and any Employee, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
shall be finally settled by arbitration conducted by a single arbitrator in
accordance with the then existing Rules of Arbitration of the International
Chamber of Commerce. The place of arbitration shall be New York, New York. The
parties shall jointly select a single arbitrator who shall have the authority to
hold hearings and to render a decision in accordance with the then existing
Rules of Arbitration of the International Chamber of Commerce. If the
Corporation and Employee fail to agree on the selection of an arbitrator within
thirty (30) calendar days of the receipt of the request for arbitration, the
arbitrator shall be selected by the International Chamber of Commerce. The
arbitrator shall be a lawyer. The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq., and judgment on the award may be
entered by any court having jurisdiction thereof. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings. Notwithstanding the foregoing, either the Corporation or Employee
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for such purposes, Section 7.07(c) of the Tax Receivable
Agreement is hereby incorporated by reference into this Agreement and shall
apply to any such action or proceeding as if fully set forth herein mutatis
mutandis.
[Signature pages follow]


    3

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement as of the date first written above.
Corporation:
SURGERY PARTNERS, INC.

    






By: ______________________________
Name:
Title:


















Employee:
__________________________________

Name:
                    
Address:
__________________________________
__________________________________
__________________________________
__________________________________




[Signature Page to TRA Waiver and Assignment Agreement]

